--------------------------------------------------------------------------------

Exhibit 10.1
 
HEALTHWAYS, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
MARKET STOCK UNIT AWARD AGREEMENT


This MARKET STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated GRANT DATE (the
"Grant Date") is by and between Healthways, Inc., a Delaware corporation (the
"Company"), and PARTICIPANT NAME (the "Grantee"), under the Company's Amended
and Restated 2014 Stock Incentive Plan (the "Plan").  Terms not otherwise
defined herein shall have the meanings given to them in the Grantee's employment
agreement with the Company (as may be amended from time to time, the "Employment
Agreement"), or in the absence of an Employment Agreement or if not defined in
the Employment Agreement, then the meanings given to them in the Plan.


Section 1. Market Stock Unit Award; Performance Goals.  Subject to adjustment as
set forth herein, the Grantee is hereby granted NUMBER OF UNITS restricted stock
units (the "Target Award") under the Plan, with the specific number of
restricted stock units earned to be determined in accordance with Exhibit A
hereto (the "Market Stock Units").  Each Market Stock Unit represents the right
to receive one share of the Company's Common Stock, $.001 par value (the
"Stock"), subject to the terms and conditions of this Agreement and the Plan. 
Except as otherwise provided in Section 3 or Section 5.2, before the Market
Stock Units will be earned and settled, the Committee must certify the level of
achievement of the Performance Goals described in Exhibit A hereto which the
Committee shall do as soon as practicable after the third anniversary of the
Grant Date (the "End Date of the Performance Period", and such period, the
"Performance Period").  Any Market Stock Units that are not earned as a result
of the level of achievement of the Performance Goals at the End Date of the
Performance Period shall be immediately forfeited as of the End Date of the
Performance Period.


Section 2. Vesting of the Award.  Except as otherwise provided in Section 3 and
Section 5.2 below, 100% of the Market Stock Units determined by the Committee to
be earned pursuant to Section 1 hereof will vest on the End Date of the
Performance Period (the "Vesting Date"), as long as the Grantee is serving as an
employee of the Company on such date.  The Company shall issue one share of the
Stock to the Grantee in settlement of each earned and vested Market Stock Unit
(in the aggregate, the "Distributed Shares") at the time the Market Stock Unit
vests pursuant to this Agreement.  The Distributed Shares shall be represented
by a certificate or by a book-entry.


Section 3. Forfeiture on Termination of Employment.


3.1. Termination by the Company for Cause.  If the Grantee's employment with the
Company is involuntarily terminated for Cause prior to the End Date of the
Performance Period, then all Market Stock Units will be forfeited and the
Grantee shall have no further rights with respect to such Market Stock Units.
1

--------------------------------------------------------------------------------


3.2. Termination by the Company without Cause or by the Grantee for Good Reason.
If Grantee's employment with the Company (a) is involuntarily terminated by the
Company for any reason other than termination for Cause, or (b) is terminated by
the Grantee for Good Reason, then, subject to Grantee's execution of any release
of claims provided for in the Employment Agreement, if applicable, the Vesting
Date shall be the effective date of Grantee's termination of employment, and the
number of Market Stock Units that shall vest (the "Pro Rata Amount") shall be
the product of (i) a fraction, the numerator of which is the number of whole
months during the Performance Period that the Grantee was employed by the
Company, and the denominator of which is the number of months in the originally
stated Performance Period, multiplied by (ii) the number of Market Stock Units
that would vest pursuant to Exhibit A if the Performance Goals that had been
achieved as of the Vesting Date were in fact achieved on the End Date of the
Performance Period, as further described on Exhibit A. The Pro Rata Amount of
Market Stock Units shall be settled in Stock issued to the Grantee as soon as
practicable following the Vesting Date. For purposes of this Section 3.2, the
terms "Cause" and "Good Reason" shall have the meanings set forth in the
Employment Agreement, or in the absence of an Employment Agreement, the term
"Cause" shall have the meaning given to it in the Plan, and the term "Good
Reason" shall mean (i) a material reduction in the Grantee's base salary (unless
such reduction is part of an across the board reduction affecting all Company
executives with a comparable title), or (ii) a requirement by the Company to
relocate the Grantee to a location that is greater than 25 miles from the
location of the office in which the Grantee performs his or her duties at the
time of such relocation.


3.3. Termination by Death or Disability.  If the Grantee's employment with the
Company terminates by reason of death or Disability (as defined in the Plan),
then the Vesting Date shall be the date of Grantee's death or the effective date
of Grantee's termination of employment on account of Disability, and the number
of Market Stock Units that shall vest shall be the product of (i) a fraction,
the numerator of which is the number of whole months during the Performance
Period that the Grantee was employed by the Company, and the denominator of
which is the number of months in the originally stated Performance Period,
multiplied by (ii) the Target Award. The Market Stock Units shall be settled in
Stock issued to the Grantee (or Grantee's estate or personal representative, as
applicable) as soon as practicable following the Vesting Date.


3.4       Termination by Reason of Retirement.  If the Grantee's employment with
the Company terminates by reason of Retirement (as defined in the Plan), the
Market Stock Units granted hereunder shall not be forfeited but shall be settled
in Stock to the Grantee in the manner as described in Section 2 (or otherwise)
as if the Grantee had continued employment through the Vesting Date (or such
other vesting event pursuant to Section 3.3 or Section 5.2) and based on actual
performance of the Company as determined in accordance with Section
1 and Exhibit A hereto.


3.5. Other Termination.  Subject to Section 5.2, if the Grantee's employment
with the Company terminates for any reason other than as described in Sections
3.1 through 3.4 above (or if Grantee fails to execute any release of claims
pursuant to the Employment Agreement, if applicable), then all Market Stock
Units that have not vested prior to the date of termination of Grantee's
employment will be forfeited and the Grantee shall have no further rights with
respect to such Market Stock Units.


2

--------------------------------------------------------------------------------

Section 4. Voting Rights and Dividends.  Prior to the Vesting Date, the Grantee
shall be credited with cash dividend equivalents with respect to the Market
Stock Units at the time of any payment of dividends to stockholders on shares of
Common Stock in accordance with the terms set forth in the Plan, and such
dividend equivalents shall be paid (in cash, without interest) to the Grantee
when the Market Stock Units to which they relate are settled in accordance with
this Agreement.  The Grantee shall not have any voting rights with respect to
the Stock underlying the Market Stock Units prior to the vesting of the Market
Stock Units and the issuance of the Stock as set forth in Section 2.  A holder
of Distributed Shares shall have full dividend and voting rights as a holder of
Stock.


Section 5. Restrictions on Transfer; Change in Control.


5.1. General Restrictions.  The Market Stock Units shall not be transferable by
the Grantee (or his or her personal representative or estate) other than by will
or by the laws of descent and distribution.  The terms of this Agreement shall
be binding on the executors, administrators, heirs and successors of the
Grantee.


5.2. Change in Control.


(a) If in connection with a Change in Control, the acquiring corporation (or
other successor to the Company in the Change in Control) does not assume the
Market Stock Units, then a number of Market Stock Units shall vest and be
settled in Stock issued to the Grantee immediately prior to the Change in
Control equal to the greater of (A) the Target Award, or (B) the number of
Market Stock Units that would vest pursuant to Exhibit A if the Performance
Goals that had been achieved as of the date of the Change in Control had in fact
been achieved as of the End Date of the Performance Period.


(b) If in connection with a Change in Control, the acquiring corporation  (or
other successor to the Company in the Change in Control) assumes the Market
Stock Units, and if Grantee's employment with the Company (or its successor
company) (i) is involuntarily terminated within 12 months following a Change in
Control for any reason other than termination for Cause, or (ii) is terminated
by the Grantee for Good Reason within 12 months following a Change in Control,
then subject to Grantee's execution of any release of claims set forth in the
Employment Agreement, if applicable, the Vesting Date shall be the date of the
termination of employment described in this Section 5.2(b), and a number of
Market Stock Units shall vest and be settled in Stock issued to the Grantee on
the Vesting Date equal to the greater of (A) the Target Award, or (B) the number
of Market Stock Units that would vest pursuant to Exhibit A if the Performance
Goals that had been achieved as of the Vesting Date were in fact achieved as of
the End Date of the Performance Period. For purposes of this Section 5.2(b), the
terms "Cause" and "Good Reason" shall have the meanings set forth in Section
3.2.


Section 6. Restrictive Agreement.  As a condition to the receipt of any
Distributed Shares, the Grantee (or his or her legal representative or estate or
any third party transferee), if the Company so requests, will execute an
agreement in form satisfactory to the Company in which the Grantee or such other
recipient of the shares represents that he or she is purchasing the shares for
investment purposes, and not with a view to resale or distribution.


3

--------------------------------------------------------------------------------

Section 7. Market Stock Units Award Subject to Recoupment Policy. The award of
Market Stock Units is subject to the Healthways, Inc. Compensation Recoupment
Policy (the "Policy").  The award of Market Stock Units, or any amount traceable
to the award of Market Stock Units, shall be subject to the recoupment
obligations described in the Policy.


Section 8. Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Market Stock Units subject to this Agreement, as well as the
performance criteria set forth on Exhibit A, shall be equitably and
proportionately adjusted by the Committee in accordance with the Plan and the
intent of this Agreement without duplication of Section 4.


Section 9. Tax Withholding.  The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Market Stock Units prior to the delivery of the Distributed
Shares, or may withhold from the Distributed Shares an amount of Stock having a
Fair Market Value equal to such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


Section 10. Plan.  This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement.  If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern.  By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.


Section 11. Confidentiality, Non-Solicitation and Non-Compete. In the event
Grantee breaches any of the confidentiality, non-solicitation or non-compete
covenants set forth in the Employment Agreement, if applicable, the Market Stock
Units shall immediately thereupon expire and be forfeited, and the Company shall
be entitled to seek other appropriate remedies it may have available in
connection with such breach.


Section 12. Miscellaneous.


12.1. Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Market Stock Units granted hereby, and supersede any prior or contemporaneous
negotiations and understandings.  The Company and the Grantee have made no
promises, agreements, conditions, or understandings relating to the Market Stock
Units, either orally or in writing, that are not included in this Agreement or
the Plan.


12.2. Employment.  By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.


12.3. Captions.  The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience.  They do not define, limit,
construe, or describe the scope or intent of the provisions of this Agreement.


4

--------------------------------------------------------------------------------

12.4. Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.


12.5. Notice.  All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


To the Company:
Healthways, Inc.
701 Cool Springs Blvd
 
Franklin, Tennessee 37067
   

 


To the Grantee:
PARTICIPANT NAME
(Grantee name and address)
Address on File
 
at Healthways
   



12.6. Amendment.  Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Agreement, prospectively or retroactively,
but, subject to Section 8 above, no such amendment shall impair the rights of
the Grantee hereunder without the Grantee's consent.


12.7. Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.


12.8. Validity; Severability.  If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.


12.9. Interpretation; Resolution of Disputes; Section 409A.


(a) It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.  Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.


5

--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Market Stock Units (including
any dividend equivalent rights) to be made to the Grantee pursuant to this
Agreement is intended to qualify as a "short-term deferral" pursuant to Section
1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall be
interpreted consistently therewith.  However, under certain circumstances,
settlement of the Market Stock Units or any dividend equivalent rights may not
so qualify, and in that case, the Committee shall administer the grant and
settlement of such Market Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code.  Further, notwithstanding
anything herein to the contrary, if at the time of a Participant's termination
of employment with the Company, the Participant is a "specified employee" as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant's
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment.  Each payment of Market Stock Units (and related
dividend equivalent rights) constitutes a "separate payment" for purposes of
Section 409A of the Code.


12.10. Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee's legal representative and permitted assignees.  All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee's heirs, executors,
administrators, successors and assignees.




[remainder of page intentionally left blank; signature page follows]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused the Market Stock Unit Award
Agreement to be duly executed as of the day and year first written above.
 
 
 
HEALTHWAYS, INC.
 
By:   
/s/ Alfred Lumsdaine
 
Name:   
Alfred Lumsdaine
 
Title:   
Chief Financial Officer

 
 
GRANTEE:   
PARTICIPANT NAME
 
 
 
Online Grant Acceptance Satisfies
 
Signature Requirement

 


 
7

--------------------------------------------------------------------------------

EXHIBIT A


Performance Period:  The three year period beginning on GRANT DATE.


Performance Goal:


Subject to the remaining provisions of this paragraph, the number of Market
Stock Units earned shall be determined based on the compounded annual total
shareholder return of the Company's Stock over the Performance Period.
Compounded annual total shareholder return will be calculated using a beginning
price equal to CLOSING STOCK PRICE ON THE GRANT DATE, and an ending price equal
to the trading volume weighted average price of the Company's Stock over the
period beginning ten (10) calendar days prior to the End Date of the Performance
Period and ending on the End Date of the Performance Period, and accounting for
immediate reinvestment (as of the ex-dividend date) of all cash dividends and
other cash distributions (excluding cash distributions resulting from share
repurchases or redemptions by the Company) over this period. In the event
Grantee's employment terminates under the circumstances described in Section 3.2
or the Market Stock Units are settled pursuant to Section 5.2, the ending price
shall be equal to the trading volume weighted average price of the Company's
Stock over the period beginning ten (10) calendar days prior to the termination
of Grantee's employment (or Change in Control, if applicable), and the
compounded annual total shareholder return shall be determined as if such ending
price were the price on the End Date of the Performance Period (which, for the
avoidance doubt, would remain the third anniversary of the Grant Date).


The Target Award set forth in Section 1 of this Agreement shall be multiplied by
the applicable percentage set forth in the table below (rounded to the nearest
full share), with earned amounts above the 15% and below the 30% thresholds
listed below determined by the Committee using straight-line interpolation:


Compounded Annual Total Shareholder Return as of the End Date of the Performance
Period
Percentage of Target Award Earned
Less than 15%
0%
15%
100%
30% or more
140%



 


8
 

--------------------------------------------------------------------------------



 